12 So. 3d 329 (2009)
Emilio DOTTIN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-3419.
District Court of Appeal of Florida, Second District.
July 17, 2009.
*330 FULMER, Judge.
Emilio Dottin appeals the denial of his pro se motion for return of property. The circuit court denied the motion because under section 705.105(1), Florida Statutes (2006), the property had been seized as evidence by a law enforcement agency and title to the property vested in that agency when Dottin did not seek timely return of the property within sixty days after the proceedings were concluded against him. We conclude that the circuit court properly determined that the property was seized as evidence by the Tampa Police Department. However, the circuit court did not attach any records demonstrating when the proceedings against Dottin had concluded. Therefore, we reverse the order of denial and remand for the circuit court to attach further records demonstrating that the motion was untimely or to consider the motion on the merits. See Stevens v. State, 929 So. 2d 1197, 1198 (Fla. 2d DCA 2006).
Reversed and remanded.
DAVIS and SILBERMAN, JJ., Concur.